IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,592-01


EX PARTE CRIS EUGENE JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 00-02228-V
IN THE 292ND JUDICIAL DISTRICT COURT OF DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and was sentenced to eighteen years' imprisonment. The Fifth Court of Appeals
upheld his conviction.  Jones v. State, No. 05-02-00228-CR (Tex. App.-Dallas, December 17, 2002).
	Applicant contends that he is entitled to an out-of-time petition for discretionary review.  On
April 13, 2012, the trial court signed findings of fact and conclusions of law.  The trial court found
that Applicant's appellate counsel timely and properly informed Applicant of his right to file a pro
se petition for discretionary review and that Applicant provided no specific evidence of a learning
disability. Even with these findings, the trial court recommends that this Court grant Applicant an
out-of-time petition for discretionary review.  We disagree.
	Based on this Court's independent review of the entire record, we deny relief.

Filed: May 16, 2012
Do not publish